The defendant stands indicted under the Code, sec. 2020, for failing to work a public road. There was an application by certain citizens of Stokes County, including the defendant, made to the county commissioners to have a public road laid out and established between specified termini in said county. After some irregularity in the proceedings, and after due notice, the board of county commissioners ordered said road to be laid out between the specified points, appointed an overseer, assigned hands to the overseer, including the defendant, and ordered the overseer to have the road constructed and put in order. The board had authority to make the order. Laws 1889, ch. 338, and Laws 1887, ch. 73. The overseer ordered the road hands who had been assigned to him, including the defendant, to attend on a specified day to construct and work on said road. The defendant refused to attend and work on the ground that, although he was liable to road duty, he could not be required to aid in constructing and building a public road, and for this refusal he was indicted and convicted.
There was no appeal from the order of the board of commissioners above referred to. The board having jurisdiction of the matter, their judgment was final until reversed, and was binding on the defendant and all citizens of the county and could not be collaterally attacked. S. v. Smith,100 N.C. 550.
When the board of commissioners ordered the road to be laid out and constructed as a public county road, appointed an overseer, and (612) assigned hands to him to construct the road, and ordered him to have the work done, in the eye of the law it became at once a public road, and the hands so assigned were as much bound to attend and work as any other road hands in the county, and they could not question the regularity of the proceedings of the board in the matter; and if they refused to work they are liable under the general law to indictment. The Code, sec. 2020; S. v. Witherspoon, 75 N.C. 222. This would be so at common law, if there was no statutory mode of proceeding. S. v. Parker,91 N.C. 650.
This conclusion obviates the necessity of considering the defendant's other exceptions.
Affirmed.
Cited: S. v. Sharp, 125 N.C. 635; S. v. Yoder, 132 N.C. 1114, 1116. *Page 453